Citation Nr: 0904267	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for skin condition.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches.  

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for fracture of the fifth finger of the right 
hand.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for gastritis.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for pulled left thigh muscle.

8.  Entitlement to an increased rating for service-connected 
callus of the left foot, currently rated 10 percent 
disabling. 

9.  Entitlement to a temporary total disability rating due to 
convalescence following hospitalization at a VA facility on 
August 1, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In February 2008, the RO also denied entitlement to a 
temporary total disability rating due to convalescence 
following hospitalization at a VA facility on August 1, 2007.  
In response, the Veteran entered a timely notice of 
disagreement (NOD) at his hearing at the RO before the 
undersigned in July 2008.  A transcript of the proceeding is 
of record.  The RO has not, however, provided the Veteran a 
statement of the case (SOC) concerning this claim, precluding 
him from perfecting an appeal to the Board.  This claim must 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The issues of entitlement to service connection for PTSD and 
a skin condition; whether new and material evidence has been 
received to reopen previously denied claims of entitlement to 
service connection for headaches, fracture of the fifth 
finger of the right hand, gastritis, and pulled left thigh 
muscle; entitlement to an increased rating for service-
connected callus of the left foot; and entitlement to a 
temporary total disability rating due to convalescence 
following hospitalization at a VA facility on August 1, 2007, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

A physician who examined the Veteran in May 1959 on the 
Veteran's service entrance examination diagnosed him with pes 
planus; the preponderance of the evidence shows that there 
was no permanent increase in the severity of the preexisting 
pes planus during the Veteran's period of service.


CONCLUSION OF LAW

Pes planus was noted at the time of entrance to active 
military service, and was not aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

As service and post-service treatment records provide no 
basis to grant this claim, a VA examination or medical 
opinion is not needed to resolve the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.  Mere history 
provided by the Veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Gahman v. West, 13 Vet. 
App. 148, 150 (1999).

The Veteran was diagnosed with pes planus on his service 
entrance examination report in May 1959.  As pes planus was 
noted on entrance examination, there was no presumption of 
soundness at the time of his entrance into service.  And 
where, as here, no presumption of soundness exist, it need 
not be rebutted.  See VAOPGCPREC 3-2003 (July 16, 2003).

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
aggravation of that disability under 38 U.S.C.A. § 1153 and 
the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also Jensen, 19 F.3d at 1417.  "The 
presumption of aggravation . . . is not applicable unless the 
preservice disability underwent an increase in severity 
during service."  Routen v. Brown, 10 Vet. App. 183, 189 n.2 
(1997) (to establish aggravation, the preexisting disorder 
must have undergone "a lasting worsening . . . that is, a 
worsening that existed at the time of separation . . . .").  
The base line to measure any worsening of a disability is the 
Veteran's disability as shown in all of his medical records, 
not on the happenstance of whether he was symptom-free when 
he enlisted.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).

The Veteran contends that he only had a very mild 
asymptomatic case of pes planus prior to entrance into 
service, but that it was greatly aggravated in service.  The 
Veteran was treated in service for callouses of the left 
foot, and was awarded service connection for that disability; 
however, there is no evidence of injury, complaints, or 
treatment of the preexisting pes planus in service.  An 
October 1972 VA examination diagnosed callous formation of 
the left sole.  The first post-service mention of pes planus 
in the record is a diagnosis of bilateral pes planus on VA 
examination in March 2005, almost 33 years after separation 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a significant lapse in time between service and 
post-service complaints and treatment may be considered as 
part of the analysis of a service connection claim.)

As a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether a 
preexisting condition was aggravated in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting this 
contention.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.


REMAND

I.  Service Connection Claims 

A.  PTSD

In November 2004 and February 2007, the RO sent the Veteran 
PTSD questionnaires to describe his stressful events in 
service.  He did not reply to the questionnaires.  However, 
at his hearing in July 2008, he contends that he has PTSD due 
to receiving news in service that his brother, J.C.B., was 
killed in Vietnam on February [redacted], 1968.  He should be 
afforded an examination to determine if he currently suffers 
from PTSD due to this incident.  



B.  Skin Condition 

The Veteran was treated for pseudofolliculitis barbae on 
several occasions in service, and is currently diagnosed with 
skin conditions.  The Veteran should be scheduled for an 
examination of the skin to determine whether or not the 
Veteran's post service skin conditions are related to the 
pseudofolliculitis barbae for which he was treated during 
service.

II.  Petitions to Reopen

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability); see 
also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The Veteran has never received such 
notice regarding these claims.  Therefore, they must be 
remanded to provide the Veteran with notice which complies 
with these VA provisions and the subsequent Court decisions 
noted above. 

IV.  Increased Rating and Temporary Total Rating Claims

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to an SOC, and the RO's failure to issue an SOC 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, an SOC addressing the 
appealed February 2008 rating decision denying entitlement to 
entitlement to a temporary total disability rating due to 
convalescence following hospitalization at a VA facility on 
August 1, 2007, must be issued to the appellant.  

His appeal for an increased rating for service-connected 
callus of the left foot is inextricably intertwined with this 
claim, inasmuch a grant of a temporary total rating could 
affect the outcome of the increased rating claim.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  And therefore, further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has PTSD 
due to receiving news in service that his 
brother, J.C.B., was killed in Vietnam on 
February [redacted], 1968.  Notify the examiner 
that only this stressor is to be 
considered.  If PTSD is diagnosed, the 
examiner must specify whether this 
specific stressor was the basis of the 
diagnosis.  Also ask that he/she discuss 
the rationale for their medical opinion 
based on a review of the other relevant 
evidence in the claims file.

2.  The Veteran should be afforded a 
dermatology examination to determine the 
nature and etiology of his current skin 
conditions.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should opine 
whether it at least as likely as not that 
any of the Veteran's current skin 
conditions are etiologically related to 
the pseudofolliculitis barbae for which he 
was treated during service.  The reasons 
and bases for all opinions should be 
provided.

3.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice should explain 
the terms "new" and "material;" and 
explain the types of evidence that would 
be considered new and material.  The 
notice should describe what evidence would 
be necessary to satisfy the element of the 
underlying claims which were found 
insufficient in the prior decisions; 
degree of the disability; and effective 
date if service connection is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Kent, 
Dingess/Hartman, Vazquez supra.

4.  Issue an SOC addressing the February 
2008 RO decision wherein the RO denied 
entitlement to a temporary total 
disability rating due to convalescence 
following hospitalization at a VA facility 
on August 1, 2007.  Advise the Veteran of 
the need to timely file a substantive 
appeal if appellate review is desired.  
If, and only if, a timely substantive 
appeal on the aforementioned issue is 
filed should this claim be returned to the 
Board. See 38 U.S.C.A. §§ 7104(a), 7105A.

5.  Readjudicate the claims of entitlement 
to service connection for PTSD and a skin 
condition; whether new and material 
evidence has been received to reopen 
previously denied claims of entitlement to 
service connection for headaches, fracture 
of the fifth finger of the right hand, 
gastritis, and pulled left thigh muscle; 
and entitlement to an increased rating for 
service-connected callus of the left foot.  
If any claim continues to be denied, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


